Case 2:19-cv-00133-JPH-DLP Document 81 Filed 09/08/20 Page 1 of 2 PageID #: 469




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

 JASON SETH PERRY,                          )
                                            )
                          Plaintiff,        )
                                            )
                     v.                     )    No. 2:19-cv-00133-JPH-DLP
                                            )
 JERRY SNYDER Unit Team Manager,            )
 RICHARD BROWN Warden,                      )
 BRENDA HINTON,                             )
 I. RANDOLPH,                               )
 BREANNA TRIMBLE,                           )
                                            )
                          Defendants.       )

               ORDER GRANTING STIPULATION OF DISMISSAL

       Defendants have filed a joint stipulation of dismissal pursuant to the

 parties' settlement agreement. Dkt. 80. For the reasons in the stipulation,

 dkt. 80, and in the previous order regarding the settlement agreement, dkt. 79,

 dismissal on the terms in the stipulation is proper under Federal Rule of Civil

 Procedure 41(a)(2). See Doe v. Ind. Univ. Bd. of Trustees, No. 1:19-cv-2204-

 JMS-DML, 2020 WL 5106564 at *9 (S.D. Ind. Aug. 31, 2020). The stipulation

 of dismissal is GRANTED, dkt. [80], and this matter is dismissed with

 prejudice.

 SO ORDERED.

Date: 9/8/2020




                                        1
Case 2:19-cv-00133-JPH-DLP Document 81 Filed 09/08/20 Page 2 of 2 PageID #: 470




 Distribution:

 JASON SETH PERRY
 138925
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 Electronic Service Participant – Court Only

 Zachary Robert Griffin
 INDIANA ATTORNEY GENERAL
 zachary.griffin@atg.in.gov

 Brandon Alan Skates
 INDIANA ATTORNEY GENERAL
 brandon.skates@atg.in.gov




                                      2
